PER CURIAM: *
The attorney appointed to represent Cecilio Contreras-Sanchez has requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Contreras-Sanchez has filed a response.
Our independent review of counsel’s brief, Contreras-Sanchez’s response, and the record discloses no nonfrivolous issue. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.